Citation Nr: 0830129	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  05-27 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a dysthymic disorder, 
claimed as depression and anxiety.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1971 to June 
1981 and from May 1982 to February 1984.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in April 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, PA.

The Board acknowledges that pertinent medical evidence was 
associated with the claims file in July 2008 after 
certification to the Board.  However, the medical evidence 
pertaining to the benefit sought on appeal is a duplicate of 
evidence that was associated with the claims file in February 
2008 and the record shows that the RO considered that 
evidence in the February 2008 supplemental statement of the 
case.  


FINDING OF FACT

The competent medical evidence shows that the veteran's 
current dysthymic disorder is etiologically related to 
military service.


CONCLUSION OF LAW

A dysthymic disorder was incurred in active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

II.  Merits of the Claim for Service Connection

The veteran filed a claim for entitlement to service 
connection for anxiety and depression in February 2002.  The 
RO denied the claim in January 2003, because there was no 
evidence that the veteran developed depression in service and 
there was no medical evidence of a current disability, as the 
original claims file including the veteran's service 
treatment records, was lost.  

The Board notes that the relevant service treatment records 
were associated with the veteran's claim file after the 
January 2003 RO decision.  Under VA regulations, if VA 
receives or associates with the claims folder relevant 
official service department records at any time after a 
decision is issued on a claim that existed and had not been 
associated with the claims folder when VA first decided the 
claim, VA will reconsider the claim, not withstanding 
paragraph (a) of the same section (which defines new and 
material evidence).  38 C.F.R. § 3.156(c).  The RO 
reconsidered the claim of entitlement to service connection 
for a dysthymic disorder and denied the claim in an April 
2005 rating decision.  The veteran appeals this decision.

Service connection may be granted to a veteran for a 
disability resulting from a disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  In addition, service connection may be presumed 
for certain chronic diseases that are manifested to a 
compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309(a).

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

In assessing the veteran's service connection claim for 
depression, the Board must determine whether the veteran has 
a current disability.  VA examinations dated in November 2004 
and March 2005 provided the veteran with a diagnosis of 
dysthymia.  Thus, the veteran has a current psychiatric 
disability.

After a careful review of the veteran's service treatment 
records, the Board finds that the evidence does not show that 
the veteran was diagnosed with any psychiatric disorder 
during service.  However, in a January 1981 medical history 
report, the veteran indicated that he has depression or 
excessive worry.  

The veteran underwent a VA examination in November 2004.  
After a review of the veteran's medical records and an 
examination of the veteran, the examiner concluded that the 
veteran's dysthymia and chronic depression is service 
connected.  The veteran underwent another VA examination in 
May 2005.  The examination report noted that the examiner 
considered the history provided by the veteran and a careful 
review of the veteran's claim file, including his service 
treatment records, as part of the psychological assessment of 
the veteran.  Based on the foregoing, the examiner provided 
the opinion that it is very likely the veteran's current 
dysthymia is due to a chemical imbalance that runs in the 
family and it had started while he was in service.  The Board 
considers it persuasive that a VA psychiatrist determined 
that the veteran's manifestations of his current dysthymia 
originated in service and there is no other competent medical 
evidence that contradicts this opinion.   

Resolving the benefit of the doubt in the veteran's favor, 
the Board finds that the competent medical evidence shows 
that the veteran's current dysthymic disorder began in 
service.  Thus, the claim of entitlement to service 
connection for a dysthymic disorder is warranted.

The Board notes that the VA examiner in May 2005 suggested 
that the veteran's psychiatric disorder is a familial disease 
when she stated, "it is very likely that his depression is 
due to a chemical imbalance that runs in the family."  VA's 
General Counsel has held that service connection may be 
granted for diseases, but not defects, of congenital, 
developmental or familial origin when the evidence as a whole 
indicates that the familial condition at issue was incurred 
or aggravated during service within the meaning of VA law and 
regulations.  VAOPGCPREC 82-90 (July 18, 1990).  As discussed 
above, the Board finds that the evidence as a whole indicates 
that the veteran's dysthymic disorder was incurred during 
service and therefore, the statement by the examiner that 
suggests the veteran's depression to a familial chemical 
imbalance will not prevent the claim from being granted.  
  

ORDER

Entitlement to service connection for a dysthymic disorder is 
granted.



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


